
	

114 SRES 193 IS: Celebrating the 50th anniversary of the historic Griswold v. Connecticut decision of the Supreme Court of the United States and expressing the sense of the Senate that the case was an important step forward in helping ensure that all people of the United States are able to use contraceptives to plan pregnancies and have healthier babies. 
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 193
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2015
			Mr. Blumenthal (for himself, Mrs. Boxer, Mrs. Murray, Mr. Brown, Ms. Hirono, Mr. Menendez, Ms. Warren, Mrs. Gillibrand, Mr. Booker, Mrs. Feinstein, Mr. Schatz, Mr. Coons, Mr. King, Ms. Klobuchar, Mr. Franken, Mr. Warner, Mr. Whitehouse, Mr. Schumer, Mr. Kaine, Mr. Sanders, Mr. Durbin, Mr. Markey, Mr. Merkley, and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Celebrating the 50th anniversary of the historic Griswold v. Connecticut decision of the Supreme
			 Court of the United States and expressing the sense
			 of the Senate that the case was an important step forward in helping
			 ensure that all people of the United States are able to use contraceptives
			 to plan pregnancies and have healthier babies.   
	
	
 Whereas, prior to the landmark decision of the Supreme Court of the United States in Griswold v. Connecticut, 381 U.S. 479 (1965), married women in many States were lawfully forbidden from using family planning tools such as contraceptives and condoms;
 Whereas the historic Griswold case provided precedent for future cases in the Supreme Court that extended the right to use contraceptives to all women, regardless of marital status;
 Whereas, since Griswold, millions of women have used contraceptives to plan pregnancies, resulting in healthier women, healthier pregnancies, healthier families, and greater financial security for families;
 Whereas, despite having the legal right to use contraceptives, many women who need family planning and sexual health services still face financial and other barriers to getting the necessary care;
 Whereas, because of limited access to affordable family planning services, low-income women are 5 times more likely to have an unintended pregnancy compared to women with higher incomes, and unintended pregnancy rates are increasing for poor and low-income women while decreasing for women with higher incomes;
 Whereas Black and Latino women are disproportionately affected by the lack of access to contraceptives and reproductive health care;
 Whereas programs such as the population research and voluntary family planning programs under title X of the Public Health Service Act (42 U.S.C. 300 et seq.) and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) help low-income women access high-quality, affordable family planning care, including contraceptives, that helps women plan pregnancies and stay healthy;
 Whereas the Patient Protection and Affordable Care Act (Public Law 111–148) is helping realize the promise of Griswold by removing barriers to care by requiring that all insurance providers offer contraceptives and reproductive preventive health care services at no cost to women, and, as of 2014, more than 55,000,000 women were benefitting from coverage without cost-sharing for preventive services, including birth control, according to the Department of Health and Human Services;
 Whereas, each year, publicly funded contraceptives and family planning services help prevent approximately 2,000,000 unplanned pregnancies, 800,000 abortions, 400,000 miscarriages, and 200,000 pre-term and low birth rate births;
 Whereas, in 2015, the Institute of Medicine listed using birth control to reduce unintended pregnancies as 1 of 15 core measures for furthering health progress and improving health;
 Whereas, as the number of contraceptive methods expands, it is more important than ever that all women have access to the full range of contraceptive methods, including the most effective methods, so that each woman can choose the method that works best for her; and
 Whereas every dollar invested in publicly funded contraceptive saves taxpayers $7.09: Now, therefore, be it
		
	
 That the Senate— (1)celebrates the 50th anniversary of the 1965 Griswold v. Connecticut decision of the Supreme Court of the United States;
 (2)recognizes that birth control constitutes basic health care for women; (3)recognizes that, despite the monumental Griswold decision, affordable contraceptives unfortunately remain inaccessible to many poor and low-income women;
 (4)encourages robust investment in publicly funded family planning services as a means to help women plan pregnancies and have healthier babies;
 (5)recognizes that investments in publicly funded family planning services help prevent unplanned pregnancies and abortions and help save taxpayer dollars;
 (6)acknowledges that all women, regardless of income or zip code, should have affordable access to the tools that help women plan and space their pregnancies; and
 (7)recognizes the value of the publicly funded family planning safety net in helping to realize the promise of the Griswold decision.
			
